Case 3:19-cv-00167-RLY-MPB Document 1 Filed 08/14/19 Page 1 of 9 PageID #: 1




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF INDIANA
                                 EVANSVILLE DIVISION


ANGELA PETTS,                                )
                                             )
                Plaintiff,                   )
                                             )
        v.                                   )         CASE NO. 3:19-cv-167
                                             )
TRANSAMERICA PREMIER LIFE                    )
INSURANCE COMPANY,                           )
                                             )
                Defendant.                   )

                                         COMPLAINT

        Plaintiff, Angela Petts (“Ms. Petts”), by counsel, for her Complaint against Defendant,

Transamerica Premier Life Insurance Company (“Transamerica”), states as follows:

                                             Parties

        1.      At all times relevant to this Complaint, Ms. Petts was an individual residing in

Evansville, Indiana. At all times relevant, Ms. Petts was employed by Transamerica and working

in Evansville, Indiana.

        2.      Transamerica is an Iowa corporation with its principal place of business in Cedar

Rapids, Iowa.

                                    Jurisdiction and Venue

        3.      Jurisdiction is proper in this Court, pursuant to 28 U.S.C. § 1332, because the

amount in controversy exceeds the sum of $75,000 and the controversy is between citizens of

different States.

        4.      Venue is proper in this Court, pursuant to 28 U.S.C. § 1391(b) and (c), because a

substantial part of the events or omissions giving rise to this action occurred in the Southern
Case 3:19-cv-00167-RLY-MPB Document 1 Filed 08/14/19 Page 2 of 9 PageID #: 2




District of Indiana and Transamerica conducts business and has offices in the Southern District of

Indiana.

                                   Facts Relevant to All Claims

         5.    On or around December 5, 1981, Ms. Petts obtained her resident producer license

(“License”) with qualifications to sell life, accident and health insurance.

         6.    On or around June 9, 1990, Ms. Petts obtained additional qualifications under her

License to sell property and casualty insurance.

         7.    Ms. Petts began working for Transamerica around September 4, 2001.

         8.    During her employment with Transamerica, Ms. Petts was a captive agent and she

built a substantial client base. As a result, Ms. Petts was one of Transamerica’s top producers. As

one of Transamerica’s top producers, Transamerica paid a significant amount of money to Ms.

Petts in salary and commissions.

         9.    In or around August 2017, Ms. Petts’ estranged son, Corey Adams (“Corey”),

provided information to Transamerica alleging both Ms. Petts and a notary public in the

Evansville, Indiana Transamerica office forged Corey’s signature on life insurance policies for

Corey and his daughter.

         10.   Corey later alleged Ms. Petts forged other individuals’ signatures on their policies

as well.

         11.   Transamerica terminated Ms. Petts on or around February 26, 2018, allegedly for

cause.

         12.   Based on the information provided by Corey, Transamerica also caused the Indiana

Department of Insurance (the “IDOI”) to investigate Ms. Petts.




                                                   2
Case 3:19-cv-00167-RLY-MPB Document 1 Filed 08/14/19 Page 3 of 9 PageID #: 3




       13.     On July 13, 2018, the IDOI issued an Order of Nonrenewal (“Order”) against Ms.

Petts’ resident producer license because of the alleged termination for cause by Transamerica.

       14.     As a result of Transamerica causing the IDOI to investigate Ms. Petts, Ms. Petts

was forced to challenge the reasonableness of the Order by initiating an appeal of the Order so she

could maintain her License.

       15.     During the appeal process, Ms. Petts learned that Transamerica failed to follow up

on requests for information from Ms. Petts’ clients.

       16.     Ms. Petts also learned that Transamerica failed to provide the IDOI with evidence

it possessed that was contrary to the alleged termination for cause and that negated and mitigated

the claims made against Ms. Petts by Corey.

       17.     Transamerica deliberately withheld this information from the IDOI because it knew

that the actual evidence did not support a termination for cause or for the nonrenewal of Ms. Petts’

License.

       18.     As a result of Transamerica’s actions, Ms. Petts was unable to work as a producer

of insurance in Indiana for a period of time.

                               COUNT I–Wrongful Termination

       19.     Ms. Petts hereby incorporates by reference the allegations set forth in the preceding

paragraphs as though fully stated herein.

       20.     Transamerica terminated Ms. Petts without good cause and for the purpose of

taking Ms. Petts’ clients and her book of business.

       21.     Ms. Petts has suffered damages as a result of her termination without good cause.




                                                 3
Case 3:19-cv-00167-RLY-MPB Document 1 Filed 08/14/19 Page 4 of 9 PageID #: 4




               COUNT II–Actual Fraud – Fraudulent Concealment from the IDOI

       22.       Ms. Petts hereby incorporates by reference the allegations set forth in the preceding

paragraphs as though fully restated herein.

       23.       Transamerica made material misrepresentations to the IDOI by fraudulently

concealing information that was requested by the IDOI concerning Ms. Petts and her clients.

       24.       Transamerica withheld from the IDOI, among other things, information that Ms.

Petts provided to Transamerica regarding her relationship with Corey and affidavits from Jared

Petts, Stephanie Baker, and Patricia Gardner. Those affidavits were in Transamerica’s possession

and confirmed no wrongdoing by Ms. Petts.

       25.       Transamerica deliberately withheld this information from the IDOI with the

knowledge or reckless ignorance that the information should not have been withheld.

       26.       Transamerica withheld this information from the IDOI with the intention of

deceiving the IDOI and Ms. Petts.

       27.       The IDOI relied on Transamerica’ representations concerning the information, and

more specifically the lack of information, provided in response to the IDOI’s requests for

information.

       28.       Ms. Petts relied on Transamerica to provide accurate and complete information to

the IDOI. Ms. Petts was unaware that Transamerica did not disclose pertinent information

concerning Corey, Corey’s insurance policies with Transamerica, and insurance policies of other

clients of Ms. Petts to the IDOI.

       29.       Ms. Petts trusted and relied on Transamerica to disclose any and all information to

the IDOI, even the evidence and information that would negate or mitigate the claims made against

Ms. Petts by Corey.



                                                   4
Case 3:19-cv-00167-RLY-MPB Document 1 Filed 08/14/19 Page 5 of 9 PageID #: 5




       30.     Ms. Petts relied on Transamerica to not intentionally and knowingly conceal

information from the IDOI.

       31.     As a direct and proximate result of Transamerica’s fraudulent concealment from

the IDOI and Ms. Petts’ reliance on Transamerica to provide complete and accurate information

to the IDOI, Ms. Petts has suffered damages.

                               COUNT III–Constructive Fraud

       32.     Ms. Petts hereby incorporates by reference the allegations set forth in the preceding

paragraphs as though fully restated herein.

       33.     Transamerica owed Ms. Petts certain duties by nature of their relationship, and said

duties required Transamerica to respond truthfully and completely to inquiries concerning Ms.

Petts and her business.

       34.     Transamerica had absolute power over the information sought by the IDOI.

       35.     Transamerica owed Ms. Petts a duty to respond truthfully to the IDOI concerning

Ms. Petts and to make a good faith effort to provide requested information concerning Ms. Petts

and her business.

       36.     Transamerica violated this duty owed to Ms. Petts by intentionally concealing

information from the IDOI and by intentionally concealing from Ms. Petts that Transamerica was

not providing all the information requested from the IDOI.

       37.     Transamerica had knowledge or reckless ignorance that the allegations made by

Corey were false, but Transamerica still investigated and eventually terminated Ms. Petts.

       38.     Ms. Petts relied on Transamerica to truthfully respond to the requests made by the

IDOI concerning the complaints made against Ms. Petts.




                                                 5
Case 3:19-cv-00167-RLY-MPB Document 1 Filed 08/14/19 Page 6 of 9 PageID #: 6




       39.     Ms. Petts relied on Transamerica to not intentionally and knowingly conceal

information from the IDOI.

       40.     As a direct and proximate result of Transamerica’s failure to disclose material

information to the IDOI, Ms. Petts has suffered damages.

       41.     Transamerica concealed information from the IDOI in an attempt to justify its

termination of Ms. Petts for cause.

       42.     Transamerica gained an advantage at the expense of Ms. Petts by causing Ms. Petts

to be investigated by the IDOI and then using the investigation as an excuse to terminate Ms. Petts.

                                  COUNT IV–Abuse of Process

       43.     Ms. Petts hereby incorporates by reference the allegations set forth in the preceding

paragraphs as though fully restated herein.

       44.     Transamerica wrongfully caused the IDOI to investigate Ms. Petts knowing that

Ms. Petts was not responsible for the actions described by Corey.

       45.     Transamerica caused the IDOI to investigate Ms. Petts for the ulterior purpose of

attempting to justify Transamerica’s termination of Ms. Petts for cause.

       46.     Transamerica willfully used the administrative process within the IDOI in an

attempt to create a justification to terminate Ms. Petts for cause.

       47.     Transamerica had knowledge or reckless ignorance that the allegations made by

Corey were untrue.

       48.     Despite having knowledge or reckless ignorance that the allegations made by Corey

were untrue, Transamerica continued to cause the IDOI to investigate Ms. Petts.




                                                  6
Case 3:19-cv-00167-RLY-MPB Document 1 Filed 08/14/19 Page 7 of 9 PageID #: 7




       49.     Further, Transamerica abused the administrative process within the IDOI by failing

to comply with requests for information from the IDOI concerning Ms. Petts, her clients, and her

License.

       50.     As a direct and proximate result of Transamerica’s actions in abusing the

administrative process within the IDOI, Ms. Petts has suffered damages, including but not limited

to, being unable to work as a producer of insurance and damage to her business relationships.

                    COUNT V–Tortious Interference with Business Relations

       51.     Ms. Petts hereby incorporates by reference the allegations set forth in the preceding

paragraphs as though fully restated herein.

       52.     Having worked as a producer of insurance since 1981, Ms. Petts had formed several

valid business relationships with her clients spanning decades.

       53.     Transamerica was aware of Ms. Petts’ business relationships with her clients.

       54.     Transamerica intentionally interfered with Ms. Petts’ business relationships by

causing the IDOI to investigate Ms. Petts, while knowing the allegations against her were untrue.

       55.     Further, by failing to disclose information to the IDOI that would negate or mitigate

the allegations made against Ms. Petts, Transamerica further damaged Ms. Petts’ relationships

with her clients.

       56.     Transamerica had no valid justification for wrongfully causing Ms. Petts to be

investigated by the IDOI.

       57.     Transamerica had no valid justification for concealing the information from the

IDOI that would negate or mitigate the allegations made against Ms. Petts.

       58.     Transamerica interfered with Ms. Petts’ business relationships so it could keep the

business received from her clients after her termination.



                                                 7
Case 3:19-cv-00167-RLY-MPB Document 1 Filed 08/14/19 Page 8 of 9 PageID #: 8




       59.     While committing tortious interference with Ms. Petts’ business relationships,

Transamerica illegally terminated Ms. Petts.

       60.     While committing tortious interference with Ms. Petts’ business relationships,

Transamerica illegally committed fraud by intentionally concealing information from the IDOI,

Ms. Petts’ clients, and Ms. Petts that would have negated or mitigated the allegations made against

her.

       61.     While committing tortious interference with Ms. Petts’ business relationships,

Transamerica illegally abused the administrative process of the IDOI in wrongfully causing Ms.

Petts to be investigated.

       62.     As a direct and proximate result of Transamerica’s intentional interference with

Ms. Petts’ business relationships, Ms. Petts has suffered irreparable damage to her business

relationships due to being unable to work as a producer of insurance for a period of time. Further,

the investigation caused by Transamerica has had a negative impact on Ms. Petts’ business

reputation as a producer of insurance.

                                    COUNT VI–Negligence

       63.     Ms. Petts hereby incorporates by reference the allegations set forth in the preceding

paragraphs as though fully stated herein.

       64.     Transamerica owed a duty of care to Ms. Petts.

       65.     Transamerica’s various actions and omissions as set forth herein and otherwise

constituted one or more breaches of the duty of care owed to Ms. Petts.

       66.     Transamerica’s breaches of the duty of care they owed to Ms. Petts have caused

and continue to cause damages to Ms. Petts.




                                                 8
Case 3:19-cv-00167-RLY-MPB Document 1 Filed 08/14/19 Page 9 of 9 PageID #: 9




         67.    As a direct and proximate result of Transamerica’s actions as described herein and

otherwise, Ms. Petts has suffered damages.

         WHEREFORE, Plaintiff, Angela Petts, respectfully requests the following relief from the

Court:

         a.     To award damages to Ms. Petts to adequately compensate her for her damages;

         b.     To grant Ms. Petts the costs of this action, her reasonable attorney’s fees, and pre-

                and post-interest; and

         c.     To grant Ms. Petts all other relief allowed.

                                  REQUEST FOR JURY TRIAL

         Plaintiff, Angela Petts, hereby demands trial by jury of all issues so triable.



                                                        Respectfully submitted,


                                                         /s/ John J. Morse
                                                         John J. Morse, Atty. No. 16146-49

                                                         Attorney for Plaintiff, Angela Petts


 MORSE & BICKEL, P.C.
 320 N. Meridian Street
 Suite 600
 Indianapolis, IN 46204
 Phone: (317) 686-1540
 Fax: (317) 686-1541
 Morse@MorseBickel.com




                                                   9
